Por cuanto, uno. de los motivos alegados para que desestimemos esta apelación es por ser frívola;
Por cuanto, el demandante reclama de la representación legal de doña Carmen Nadal y Freyre Vda. de Del Moral el pago de $500 más intereses como resto de $900 a que ascendía su crédito;
Por cuanto, según la sentencia concordante con la demanda, en el expediente sobre incapacidad y nombramiento de tutor de doña Carmen Nadal y Freyre Vda. de Del Moral la Corte de Distrito de Mayagüez autorizó al tutor de dicha señora para que suministrase $25 semanales para alimentos de sus nietos apellidados Martínez y Moral, alimentos que durante treinta y seis semanas suministró el *1003demandante dneño de una casa restaurante, cuyo valor total fué de $'900 a cuenta de los cuales le han sido pagados $400;
Poe cuanto, la parte demandada no negó en su contestación que el demandante suministró dichos alimentos a los expresados menores, aunque dice que esa deuda fué contraída por el padre de los menores y que los abonos hechos por el tutor fueron para solventar esa deuda del padre de los menores;
Poe cuanto, examinada la prueba encontramos que sostiene la sentencia apelada por lo que esta apelación es frívola;
Por tanto, desestimamos la presente apelación por el motivo expresado.